-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicants’ response dated 12/09/2021, to the restriction requirement dated 10/18/2021, is acknowledged.  
Priority 
	This application is a 371 of PCT/US2017/059249 filed on 10/31/2017, which claims benefit in provisional application 62/416,611 filed on 11/02/2016.
Claim Status
Claims 1-38 are pending and examined. Claim 1 was amended. Claims 39-65 were cancelled.
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-38), drawn to methods in the reply filed on 12/09/2021, is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
            Response to the restriction requirement of 10/18/2021 was timely filed. 
Claims 1-38 are examined on the merits.
Claim Objections
s 12, 13, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-23, 29, 30, and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a variable “M” without providing its definition. The claim is indefinite because the scope of metal compound is unknown. 
Claims 2, 14-21, and 36-38 are indefinite because the claims depend from claim 1 and contains indefinite limitations of claim 1.
Claim 3 recites the limitation "the side chains" in line 6. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the plurality of propiolactone side chains”?
Claims 4-7, 10, 11, 22, and 23 are indefinite because the claims depend from claim 3 and contain indefinite limitations of claim 3.
Claim 8 recites that Z+ is an alkali earth metal. The claim is indefinite because “alkali earth metal” is not a term of the art and the specification does not redefine the term. In the event 
The term “lower” in claim 9 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the alkyl is unknown because the meaning of lower is unknown. The specification does not provide a definition for the term.
Claim 29 recites a variable “M” without providing its definition. The claim is indefinite because the scope of metal compound is unknown. 
Claim 30 is indefinite because it does not state what is a Group I metal. Did applicant mean “M is a Group I metal”?
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617